Citation Nr: 1120359	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-40 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 2008 to April 2008.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for right knee disorder.  In April 2008, he stated that he sustained a knee injury in service.  In September 2009, he stated that he sprained his knee about 7 years earlier playing basketball and that no ACL (anterior cruciate ligament) tear was found.  He stated that his knee was fine until boot camp.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Temporary or intermittent flare-ups during service of a pre- existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Here, the record reflects that the appellant entered service in January 2008.  Service entry examination shows normal clinical evaluation.  The medical history associated with that exam reflects that the appellant denied arthritis, swollen or painful joints, and knee trouble (locking, giving out, pain or ligament injury, etc.).  However, in March 2008, the appellant presented with right knee complaints of pain.  He denied any injury, but reported pain and swelling with increased activity that was worsening over the past several weeks.  By history, he was the victim of assault during a robbery 6 years prior and injured his knee-he fell and twisted the knee.  He said that the emergency room diagnosed him with sprain and that since that time he has had catching of the knee, but no locking.  He has also had swelling and giving way especially when turning.  The diagnosis was osteoarthritis of the right knee, chronic, existing prior to service; and anterior cruciate ligament tear, right knee, chronic, existing prior to service.  The appellant was separated from service due to not meeting the entrance standards.

In order to satisfy VA's duty to assist obligations, further evidentiary development is required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, a VA examination and medical opinion is necessary.  Also, all post service treatment records should be identified by the appellant and requested by VA, to include treatment records associated with his knee strain abound 2002.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the appellant copies of all treatment records dated prior to (in particular the treatment related to his assault during a robbery and that related to his basketball injury) and since service discharge that pertain to his right knee, or information sufficient to permit VA to obtain any records of medical treatment or evaluation.  The RO/AMC should obtain all identified medical records.

2.  A VA examination should be conducted to ascertain whether any currently shown right knee disability, to include osteoarthritis and ACL tear, had its onset in service or preexisted service entry.  The claims folder must be reviewed.  If it is determined that a right knee disability preexisted service entry, the examiner should state whether there was any increase in right knee disability in service and, if yes, whether the increase in disability during service was due to the natural progress of the preexisting condition.  A complete rationale is required for all medical opinions.

3.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished an SSOC and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


